 S.H. KRESS & CO.473S.H. Kress&Co.andHotel,Motel and RestaurantEmployees Union,Local 166, AFL-CIO. Case15-CA-4140September30, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSUpon a charge filed on June 2, 1971, by Hotel,Motel and Restaurant Employees Union, Local 166,AFL-CIO, herein called the Union, and duly servedon June 3, 1971, upon S. H. Kress & Co., herein calledthe Respondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 15, issued a complaint on June 10, 1971,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge and complaint were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 15,1971, following a Board election in Case 15-RC-4430theUnion was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; i and that,commencing on or about March 4, 1971, and at alltimes thereafter, Respondent has refused, and contin-ues to date to refuse, to bargain collectively with theUnion as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On June 21, 1971, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On July 8, 1971, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on July 14, 1971, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed an oppositionto General Counsel's Motion for Summary Judgmentas its response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsIOfficial notice is taken of the record in the representation proceeding,Case 15-RC-4430,as the term"record"isdefined in Secs 102.68 and102.69(f)of the Board'sRules and Regulations, Series 8, as amended. SeeLTV Electrosystems,Inc.,166NLRB 938, enfd 388F.2d 683 (C A 4,1968);Golden Age BeverageCo,167 NLRB 151;Intertype Co, v. Penello,269 F.Supp.573 (D.C. Va., 1967);Follett Corp.,164 NLRB378, enfd. 397powers in connection with this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on the Motion for Summary JudgmentIn its response to the Notice To Show Cause, as initsanswer to the complaint, Respondent contendsthat because it was not afforded an opportunity forhearing on its objections to the election underlying theCertification in Case 15-RC-4430, and was thereforedeprived of due process, the certificationwas unlaw-fully issued and the Union is not theexclusiverepresentative of the Respondent's employees in theappropriate unit.The record in Case 15-RC-4430 discloses that theRegional Director, on September 11, 1970, issued aDecision and Direction of Election in which hedirected an election for a unit of certain employees ofRespondent's food department, rather than in thestorewide unit urged by the Respondent.2 On Septem-ber 16, 1970, Respondent filed a Request for Reviewof the Regional Director's Decision and Direction ofElection, contending again that the food departmentunit found to be appropriate was, in fact, inappropri-ate since the only appropriate unit was a storewideunit. The Board, in a telegraphic order of October 6,1970, denied the request for reviewas raising nosubstantial issues warranting Board consideration.In the election conducted on October 9, 1970,pursuant to the Regional Director's Decision andDirection of Election, as modified, among Respon-dent's employees in the unit found to be appropriate,there were 31 valid votes cast, of which 20 were for,and 11 against, the Union. On October 15, 1970,Respondent filed timely objections to the conduct ofthe election and to conduct affecting the results of theelection. In substance the first objection allegedmisrepresentation by the Union with respect to: (1)The amount of union dues; (2) the union membershipofRespondent's manager and of the employees ofother stores of the Respondent; (3) the requirement ofstrike authorization votes; (4) the law governing thereplacement of strikers; (5) rules concerning supervi-soryauthority; (6) employee placements in thevarious departments of the store; and (7) benefitsreceived by employees of a local hotel who wererepresented by the Union. A second objection allegedthat the Union's interjection of a racial issue into theelection campaign required that the election be setF.2d 91 (C A. 7, 1968);Sec. 9(d) of the NLRA2Thereafter,atRespondent's request, the Regional Director issued anordermodifying his Decision and Direction to include in the unit twoformer part-time employeeswho hadbeen transferred to full-time jobs inthe food department after the hearing but prior to the election eligibilitydate193 NLRB No. 78 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDaside and a third objection alleged that union threatsof discharge if the Union lost the election mandatedthe same result. No evidence was offered in support ofthree other objections.After an investigation, the Regional Director issueda detailed Supplemental Decision and Certification ofRepresentative, on January 15, 1971, in which hefound Respondent's objections were without merit,overruled them in their entirety, and certified theUnion. Thereafter, on February 9, 1971, Respondentfiled a Request for Review of the Regional Director'sSupplementalDecision in which it reiterated itsobjectionsasabasis for vacating the Union'scertification and argued that the objections raisedsubstantial factual issues warranting an evidentiaryhearing.After due consideration, the Board, onMarch 1, 1971, denied the Request for Review on theground that it raised no substantial issues warrantingreview.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigate issueswhich were or could have beenlitigated in a prior representation proceeding.3All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a New York corporationengaged in the resale of goods and merchandise invarious locations throughout the United States.During the past 12 months the Respondent, at thefacility involved herein, had gross sales in excess of$500,000. During the same period Respondent pur-chased goods in excess of $50,000 which were shippeddirectly to it from points located outside the State ofLouisiana.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act,and that itwilleffectuate the policiesof the Actto assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDHotel,Motel and Restaurant Employees Union,Local 166, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentationProceeding1.The unitThe following employees of the Respondent consti-tutea unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time food serviceemployees (Department 90), including the porter-dishwasher at Respondent's store located at 923Canal Street, New Orleans, Louisiana; excludingallother employees, guards and supervisors asdefined in the Act.2.The certificationOn October 9, 1970, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 15 designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on January 15, 1971, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about March 4, 1971, and at alltimes thereafter, the Union has requested the Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on oraboutMarch 4, 1971, and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that the Respondent has, since3SeePittsburgh Plate Glass Co v N L R B ,313 U S 146, 162 (1941),Rules and Regulations of the Board, Secs102 67(f) and 102. 69(c) S.H. KRESS & CO.475March 4, 1971, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit,and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in oonnection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaginginunfair labor practices within themeaningof Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in theappropriateunit,and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good faith with the Union as the recogniz-ed bargaining representative in the appropriate unit.SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB226, 229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379U.S. 817;Burnett Construction Company,149 NLRB1419, 1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.S.H. Kress & Co. is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Hotel,Motel and Restaurant Employees Un-ion,Local 166, AFL-CIO, is a labor organizationwithin themeaningof Section 2(5) of the Act.3.All full-time and regular part-time food serviceemployees (Department 90), including the porter-dishwasher at Respondent's store located at 923Canal Street, New Orleans, Louisiana; excluding allother employees, guards and supervisors as defined inthe Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section9(b) of the Act.4.Since January 15, 1971, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about March 4, 1971, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent, S. H.Kress & Co., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment, with Hotel, Motel and RestaurantEmployeesUnion, Local 166, AFL-CIO, as theexclusive bargaining representative of its employeesin the following appropriate unit:All full-time and regular part-time food serviceemployees (Department 90), including the porter-dishwasher at Respondent's store located at 923Canal Street, New Orleans, Louisiana, excludingallother employees, guards and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other terms 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b)Post at its store at 923 Canal Street, NewOrleans, Louisiana, copies of the attached noticemarked "Appendix." 4 Copies of said notice, on formsprovided by the Regional Director for Region 15,after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals, thewords in the notice reading"Posted byOrder of the National LaborRelations Board" shall be changed to read"Posted pursuant to a Judgmentof the UnitedStates Court of Appealsenforcing an Order of the NationalLaborRelations Board "WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement. The bargainingunit is:All full-time and regular part-time foodservice employees (Department 90), includ-ing the porter-dishwasher at Respondent'sstore located at 923 Canal Street, NewOrleans, Louisiana; excluding all other em-ployees, guards and supervisors as defined inthe Act.S.H. KRESS & Co.(Employer)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILLNOT refuse to bargain collectivelyconcerning rates of pay,wages,hours,and otherterms and conditions of employment with Hotel,Motel and Restaurant Employees Union, Local166, AFL-CIO, as the exclusive representative ofthe employees in the bargaining unit describedbelow.DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, T6024 Federal Building (Loyola), 701 LoyolaAvenue, New Orleans, Louisiana 70113, Telephone504-527-6361.